         Case 6:19-ap-00361-KSJ   Doc 27       Filed 03/29/21   Page 1 of 5




                              ORDERED.
 Dated: March 29, 2021




                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
                             www.flmb.uscourts.gov

 In re                                     )
                                           )
 Kayla Marie Caviness Loper,               )       Case No. 6:19-bk-03347-KSJ
                                           )
                Debtor.                    )       Chapter 13
                                           )
                                           )
 Kayla Marie Caviness Loper,               )
                                           )
                                           )
                                           )
                Plaintiff,                 )
                                           )
 vs.                                       )       Adversary No. 6:19-ap-361-KSJ
                                           )
 National Collegiate Student Loan          )
 Trust 2006-2,                             )
                                           )
                Defendant.                 )

                             MEMORANDUM OPINION

         Debtor, Kayla Loper, borrowed $12,250 under a student loan program funded

by JP Morgan Chase Bank N.A. and guaranteed by a non-profit institution, The

Education Resources, Institution, Inc. (“TERI”). Debtor seeks a ruling the loan is
         Case 6:19-ap-00361-KSJ             Doc 27       Filed 03/29/21       Page 2 of 5




discharged arguing, under § 523(a)(8)(B) of the Bankruptcy Code,1 it does not qualify

as a “education loan.” Defendant, the National Collegiate Student Loan Trust 2006-2

(“NCSLT”), 2 disagrees and seeks summary judgment 3 arguing that, because TERI, a

non-profit institution, guaranteed repayment, the loan is a qualified “education loan”

under another sub-section—§523(a)(8)(A)(i). I agree the loan is a qualified,

nondischargeable education loan. 4

        NCSLT seeks summary judgment under Federal Rule of Civil Procedure 56. 5

Rule 56(a) provides “[t]he court shall grant summary judgment if the movant shows

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” 6 The moving party must establish the right to summary

judgment. 7 A “material” fact is one that “might affect the outcome of the suit under

the governing law.” 8 A “genuine” dispute means that “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” 9 Once the moving

party has met its burden, the nonmovant must set forth specific facts showing there is

a genuine issue for trial. 10 In determining entitlement to summary judgment, “facts

1
  All references to the Bankruptcy Code shall be to 11 U.S.C.§ 101 et seq.
2
  On or about June 8, 2006, JPMorgan sold the loan and the corresponding rights under the guaranty agreement
with TERI to National Collegiate Funding LLC. Thereafter on or about June 8, 2006, National Collegiate
Funding LLC sold the loan and the corresponding rights to National Collegiate Student Loan Trust 2006-2.
NCSLT is the current holder of the loan. Affidavit of Bradley Luke, Doc. Doc No. 13-1 at ¶¶ 32-34.
3
  Doc. No. 13. Debtor filed a Response. Doc. No. 14. Defendant filed a Reply. Doc. No. 15.
4
  A hearing was held on NCSLT’s Motion for Summary Judgment on January 21, 2021. At that time, the Court
allowed Ms. Loper and Darnell Loper, her father and a co-signor on the loan, to testify. In this ruling, I
considered both this testimony and the undisputed facts asserted in the Motion for Summary Judgment.
5
  Fed. R. Civ. P. 56, made applicable to adversary proceedings by Fed. R. Bankr. P. 7056.
6
  Fed. R. Civ. P. 56(a).
7
  Fitzpatrick v. Schlitz (In re Schlitz), 97 B.R. 671, 672 (Bankr. N.D. Ga. 1986).
8
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986); FindWhat
Investor Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) .
9
  Anderson, 477 U.S. at 248, 106 S. Ct. at 2510.
10
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 10 S. Ct. 1348 (1986).
          Case 6:19-ap-00361-KSJ               Doc 27       Filed 03/29/21         Page 3 of 5




must be viewed in the light most favorable to the nonmoving party only if there is a

‘genuine’ dispute as to those facts.” 11 No material facts are disputed in this adversary

proceeding.

         In 2006 to 2007, Debtor was attending the University of South Florida. She

borrowed $12,250 from JP Morgan Chase Bank N.A. signing a Non-Negotiable Credit

Agreement under the Education One © Education One Undergraduate Loan

Program. 12 Repayment of the loan was guaranteed by TERI, a non-profit institution. 13

Mr. Loper, the Debtor’s father, co-signed the loan.

         Debtor does not recall how she used the funds, but she then was attending

college. The loan was given under Chase’s student loan program with repayment

guaranteed by a non-profit institution, TERI. And, in the note, the Debtor agreed:

         I acknowledge that the requested loan is subject to the limitation on
         dischargeability in bankruptcy contained in Section 523(a)(8) of the
         United States Bankruptcy Code. Specifically, I understand that you have
         purchased a guaranty of this loan, and that this loan is guaranteed by The
         Education Resources Institute, Inc. (“TERI”), a non-profit institution. 14


At trial, the Debtor testified the cost of attendance at USF was less than the $12,250

she borrowed. But she could not explain what she used the monies for other than her

education.




11
   Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007).
12
   Exhibits A & B to Affidavit of Bradley Luke, Doc. No. 13-2 and 13-3.
13
   TERI is a private nonprofit institution organized under the laws of Massachusetts providing financial assistance to
students enrolled in high education programs throughout the United States.” Rodriguez v. Educ. Res. Inst, Inc. (In re
Rodriguez), 319 B.R. 894 895 (Bankr. M.D. Fla. 2005).
14
   Exhibit B to Affidavit of Bradley Luke, Doc. No. 13-3 ¶ L12.
          Case 6:19-ap-00361-KSJ              Doc 27       Filed 03/29/21        Page 4 of 5




        Typically, the dischargeability of a student loan under §523(a)(8) of the

Bankruptcy Code turns on whether repayment causes an “undue hardship.” 15 Absent

showing undue hardship, 16 qualified educational loans are not dischargeable. 17 Debtor

asserts no undue hardship that would prevent her from repaying the loan.

        Instead, Debtor argues the loan is only a general unsecured claim, not a qualified

educational loan included within the discharge limitations of §523(a)(8)(B). 18 NCSLT

argues the Debtor is looking at the wrong subsection. NCSLT highlights the alternative

subsection, §523(a)(8)(A)(i), to establish the loan is a qualified education loan. This

provision simply states “an education…loan made under any program funded in

whole or in part by a … nonprofit institution” is nondischargeable. And, because TERI

is a non-profit institution who guaranteed the repayment of the loan, the loan qualifies

as an education loan under §523(a)(8)(A)(i) of the Bankruptcy Code.

        Courts consistently have found student loans guaranteed by nonprofit

institutions like TERI meet the “funded in whole or in part” requirement in

§523(a)(8)(A)(i). 19 And the exact TERI guaranty at issue met the requisite funding “in




15
   11 U.S.C. § 523 (2017).
16
   The Eleventh Circuit has adopted the three-part Brunner test to determine whether a debtor has the undue
hardship to discharge student loan debt. Cox, 338 F.3d at 1241; A debtor will not receive a discharge if he or she
cannot prove all three elements of the Brunner test. Russotto v. Educ. Credit Mgmt. Corp. (In re Russotto), 370 B.R.
853, 856 (Bankr. S.D. Fla. 2007); Southard v. Educ. Credit Mgmt. Corp. (In re Southard), 337 B.R. 416, 420 (Bankr.
M.D. Fla. 2006).
17
   See Salter v. Educ. Res. Inst. (In re Salter), 207 B.R. 272, 275 (Bankr. M.D. Fla. 1997).
18
   Section 523(a)(8)(B) provides that a “qualified education loan, as defined in section 221(d)(1) of the Internal
Revenue Code of 1986” is not eligible for discharge, unless the debtor can prove an undue hardship in the
repayment of the loan.
19
   Educ. Res. Inst. Inc. v. Hammarstrom (In re Hammarstrom), 95 B.R. 160, 165 (Bankr. N.D. Cal. 1989); Educ. Res.
Inst. Inc. v. Taratuska (In re Taratuska), 2008 U.S. Dist. LEXIS 93206, 9-11 (D. Mass. Aug. 25, 2008).
             Case 6:19-ap-00361-KSJ               Doc 27       Filed 03/29/21        Page 5 of 5




whole or in part” contemplated by §523(a)(8)(A)(i) in a recent decision by the

Bankruptcy Court in Massachusetts. 20

           At the hearing, Debtor offered no cogent reason why the Debtor’s loan would

not qualify as an education loan. Debtor signed the note agreeing it was an education

loan and would be used for the costs of attending school. She acknowledged it was

subject to the discharge limits in §523(a)(8) of the Bankruptcy Code.

           Debtor has no undue hardship preventing her from repaying the loan. And she

has no compelling argument why the loan is not a qualified education loan under

§523(a)(8)(A)(i) of the Bankruptcy Code. NCSLT’s Motion for Summary Judgment

is granted. The Court will enter a separate Final Judgment for NCSLT and against

the Debtor consistent with this Memorandum Opinion.

                                                          ###

Geoffrey J. Peters, attorney for National Collegiate Student Loan Trust 2006-2, will
serve a copy of this Memorandum Opinion on interested parties and file a proof of
service within 3 days of entry of the Memorandum Opinion.




20
     Greer-Allen v. Nat’l Collegiate Student Loan Tr. 2005-1 (In re Greer-Allen), 602 B.R. 831 (Bankr. D. Mass. 2019).
